Citation Nr: 1105250	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain with lumbar disc disease, currently evaluated 
as 20 percent disabling prior to March 18, 2005 and 40 percent 
disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1993 to December 
1997.  

This matter is before the Board of Veterans' Appeals (Board) from 
a July 2010 Board remand.  It was originally on appeal from a May 
2006 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran requested a Board hearing in 
Washington, DC in his January 2007 VA Form 9.  A hearing was 
scheduled for April 19, 2010, and the Veteran was notified of the 
hearing by correspondence dated in December 2009.  The Veteran 
did not report for his scheduled hearing, and there has been no 
outstanding hearing request.  

The Veteran has submitted additional VA medical evidence and lay 
statements since the last Supplemental Statement of the Case 
(SSOC) issued in August 2010.  In November 2010, he submitted a 
waiver of his right to initial RO consideration of this evidence.  
38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The Board notes that the Veteran's June 2006 notice of 
disagreement included a dissent of the effective date assigned 
for his 40 percent disability rating.  In a November 2008 
decision, the RO granted entitlement to the earlier effective 
date requested.  As this issue has been granted, and the Veteran 
has not perfected an appeal of it, the Board will not further 
discuss it.  

The issue of entitlement to a temporary total rating based on 
convalescence under 38 C.F.R. § 4.30 following an L4-5 and L5-S1 
translumbar interbody fusion in May 2010 has been raised by the 
record but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  




FINDINGS OF FACT

1.  Prior to March 18, 2005, the Veteran's lumbosacral strain 
with lumbar disc disease was not manifested by forward flexion 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  

2.  From March 18, 2005, the Veteran's lumbosacral strain with 
lumbar disc disease was manifested by flexion of 25 degrees or 
greater, and ankylosis of part of the thoracolumbar spine, with 
no unfavorable ankylosis.  


CONCLUSIONS OF LAW

1.  Prior to March 18, 2005, the criteria for an evaluation in 
excess of 20 percent for lumbosacral strain with lumbar disc 
disease have not been met or approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2010).  

2.  From March 18, 2005, the criteria for an evaluation in excess 
of 40 percent for lumbosacral strain with lumbar disc disease 
have not been met or approximated. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Board Remand

In July 2010, the Board remanded the case to afford the Veteran a 
VA examination and to obtain VA medical center (VAMC) treatment 
records from October 2008 to the present.  The Board notes that 
VAMC records from October 2008 to August 2010 have been 
associated with the claims file, and a VA examination was 
provided in August 2010.  Therefore, the Board finds that there 
has been substantial compliance with its remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in a July 2008 notice letter, 
was provided adequate 38 U.S.C.A. § 5103(a) notice, in accordance 
with the Court's holding in Vazquez-Flores, supra, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's VA medical center (VAMC) records, private treatment 
records and has provided VA examinations in March 2006, April 
2007, and August 2010.  In that regard, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are, collectively, more than 
adequate, as all of the examiners provided detailed assessments 
of the current severity of the Veteran's disability.  The 
examinations included the Veteran's subjective complaints about 
his disability and the objective findings needed to rate the 
disability, including evidence of the Veteran's functional 
impairment.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim. 

Legal Criteria

The RO originally granted service connection and a 10 percent 
rating for lumbosacral strain from December 1997.  The Veteran 
filed the current increased rating claim in February 2005.  He 
presently has a 20 percent rating prior to March 18, 2005 and a 
40 percent rating thereafter under Diagnostic Code 5237.  The 
Board notes that the regulations governing the rating of spine 
disabilities changed in September 2002 and September 2003, prior 
to the Veteran's claim.  As such, this decision addresses the 
application of the current regulations only.    

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Disabilities of the thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

Under the General Rating Formula, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine warrants a 40 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 C.F.R. 
§ 4.71a.

Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  

Normal flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).  

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 40 percent rating is warranted if 
the total duration is at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted if 
the total duration is at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  The 
term "chronic orthopedic and neurologic manifestations" was 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  

Analysis

During a VAMC pain consultation in March 2005, the Veteran 
reported back pain shooting into his right buttock region.  He 
also reported a pins and needles sensation in the right hamstring 
muscle and intermittent right foot numbness.  The VA physician 
described the results of magnetic resonance imaging (MRI) of the 
lumbar spine conducted in February 2005, which showed a central 
disc herniation at the L4-L5 level without neuroforaminal 
narrowing or intrathecal sac compression; a central disc 
herniation at L5-S1 without neuroforaminal stenosis or thecal sac 
compression; and a possible annular tear at L4, not delineated 
regarding the exact location.  The Veteran reported inability to 
sustain work or perform physical activity due to pain.  The 
examiner noted straightening of the lumbar lordosis.  Forward 
flexion was limited to approximately 30 degrees.  The examiner 
diagnosed degenerative disc disease with central herniated discs 
at L4 and L5 without cord compression or neuroforaminal stenosis.  

The evidence shows that the Veteran received epidural steroid 
injections in April and May 2005.  In May 2005, forward flexion 
of the lumbar spine was 40 degrees, and it was noted that pain 
was failing conservative measures including physical therapy, 
modalities, medications and the recent steroid injections.  

The Veteran again complained of back pain with right leg numbness 
in a June 2005 VA neurosurgery consultation.  He also complained 
that his legs occasionally give out resulting in falls.  

During the March 2006 VA examination, the Veteran complained of 
pain in the low back going down the right leg.  He reported that 
in the last twelve months he has had twelve episodes of self-
prescribed partial bed rest.  The VA examiner noted a limp on the 
right.  He also noted a slight loss of lordosis and mild spasm 
with guarding.  Flexion of the thoracolumbar spine was to 55 
degrees, with pain in the last nine degrees.  There was no loss 
of motion after repetition, and there was no ankylosis.  Strength 
in the lower extremities was rated as five out of five in all 
muscle groups.  Sensation was intact to all modalities, except 
for decreased sensation in the right lateral thigh.  Reflex 
testing showed 1+ knee jerks and 2+ ankle jerks with no clonus.  

A July 2006 MRI report revealed a small, stable, noncompressive 
central protrusion at L3-L4 and L4-L5 levels.  There was also a 
small, stable, central protrusion/herniation at L5-S1 level with 
a small annular tear.  In an August 2006 VAMC treatment note, the 
Veteran reported that he still had shooting pains down the right 
leg.  The results of an August 2006 discogram revealed a 
concordant discogram at the L5-S1 level with a Grade V radial 
tear and stranding of contrast throughout the disc; a grade V 
radial tear at the L4-5 level, which was noncordant; and a normal 
discogram at the L3-4 level.  

An August 2006 computed tomography (CT) scan revealed a grade 5 
posterior annular tear of the L4-L5 and L5-S1 discs with 
extension of contrast into the epidural space at both levels 
ventrally.  There was more diffuse annular disc degeneration at 
the L5-S1 level.  There was a focal posterior radial tear at the 
L4-L5 level.  The L3-L4 disc was normal, with the exception of a 
mild disc bulge.  

In a March 2007 VAMC treatment note, a VA physician noted the 
Veteran had chronic back pain with right sciatica.    

During a VA examination in April 2007, the Veteran again 
complained of lumbosacral pain extending into the right buttock, 
hamstring and knee.  He reported flare-ups occurring twice a week 
from six to 24 hours in duration.  He stated that he confines 
himself to bed rest during this periods and has missed work 
during flare-ups.  The examiner observed lumbar flattening but no 
kyphosis, lordosis or scoliosis.  The examiner stated that there 
was thoracolumbar spine ankylosis, which affected part of the 
thoracolumbar spine.  There was no unfavorable ankylosis.  
Forward flexion of the thoracolumbar spine was 30 degrees with 
pain.  There was pain after repetitive use and additional loss of 
10 degrees flexion on repetitive use due to pain.  The examiner 
stated that the disorder causes significant effects on the 
Veteran's usual occupation, including increased tardiness and 
absenteeism.  

In July 2007, the possibility of lumbar fusion surgery was 
discussed.  Such surgery was scheduled, but a July 2008 VAMC 
treatment note shows that it was cancelled due to poor control of 
diabetes mellitus.  A February 2008 MRI revealed mild 
degenerative changes in the lumbar spine, which result in no 
significant central spinal canal stenosis.  There was no nerve 
impingement despite the presence of small central disc 
protrusions.  

In January 2010, the Veteran presented to a neurosurgery 
consultation with increasing back pain and right leg pain, which 
was constant.  The pain extended down to slightly below the right 
leg posteriorly, with increasing numbness and occasional giving 
way.  In May 2010, the Veteran underwent a L4-L5 and L5-S1 
translumbar interbody fusion.  

The Veteran received a VA examination in August 2010.  Flexion 
was from zero to 85 degrees with help from the examiner.  
Repetitive testing could not be performed because of the 
Veteran's anxiety, according to the examiner.  The examiner noted 
that the Veteran had no incapacitating episodes requiring 
physician prescribed bed rest during the last 12 months.  A June 
2010 X-ray revealed lumbosacral degenerative disc disease 
recently treated with a fusion and allograft.  The VA examiner 
stated that the Veteran was still healing from the surgery, and 
his pain complaints could be expected to improve as he continues 
to heal.  He also stated that the Veteran is noted to have 
meralgia paresthetica in the right leg that is not related to his 
service-connected lumbosacral strain with lumbar disc disease.  

In the report of an August 2010 VA physical therapy consultation, 
the examiner stated that it would be difficult for the Veteran to 
return to work at that time.  This was due to pain and decreased 
range of motion status-post surgery.  Also, his teaching job 
requires frequent standing.  "Standing trunk" range of motion 
revealed 5 to 25 degrees of flexion with pain.  

The Veteran submitted a letter from the VAMC chief of 
neurosurgery dated in August 2010.  He stated that he feels the 
Veteran's increased low back pain is from  sacroileitis.  He also 
stated that the degree to which the Veteran will improve is 
uncertain.  A complete resolution of back pain is unlikely, 
although his right thigh anterior/lateral pain and numbness is 
expected to improve.  

In a letter dated in August 2010, the Veteran's coworker stated 
that she noticed the Veteran's limp had worsened, and he 
complained of pain frequently.  The Veteran's wife submitted a 
letter describing the Veteran's functional limitations, which 
included an inability to pick up or play with his children.  

In light of the above, a rating higher than 20 percent is not 
warranted for the Veteran's lumbosacral strain prior to March 18, 
2005.  The Veteran filed his increased rating claim in February 
2005, and the record is silent as to the severity of the 
Veteran's disorder from the beginning of the appeal period to 
March 18, 2005.  As there is no medical or lay evidence in the 
record to show that the Veteran's lumbosacral strain had 
worsened, a rating in excess of the assigned 20 percent is not 
warranted.  

From March 18, 2005, a rating higher than 40 percent is not 
warranted for the Veteran's lumbosacral spine disorder, as the 
medical evidence does not show unfavorable ankylosis of the 
entire thoracolumbar spine.  The April 2007 VA examiner noted 
thoracolumbar spine ankylosis that affected part of the 
thoracolumbar spine, but there was no unfavorable ankylosis at 
that time.  Forward flexion of the thoracolumbar spine was 25 
degrees or greater throughout the appeal period.  There was also 
no evidence of bed rest prescribed by a physician of at least six 
weeks during the past 12 months.       
 
The evidence supports a finding that the Veteran has degenerative 
arthritis for purposes of evaluation under Diagnostic Code 5003.  
A February 2008 MRI revealed mild degenerative changes of the 
lumbar spine.  Since in this case, degenerative arthritis is 
rated on the basis of limitation of motion, a rating under 
Diagnostic Code 5003 also does not provide for higher than a 40 
percent rating.  

The Board notes that the Veteran has complained of radicular 
symptoms on numerous occasions.  For example,  the Veteran 
complained of low back pain going down into the right leg during 
a March 2006 VA examination.   The March 2006 VA examiner noted 
decreased sensation in the right lateral thigh.  A July 2006 MRI 
revealed a disc protrusion at L3-L4 and L4-L5 that was 
noncompressive.  Likewise, a February 2008 MRI revealed no nerve 
impingement despite the presence of small central disc 
protrusions.  The August 2010 VA examiner noted that the Veteran 
had meralgia paresthetica in the right leg that is not related to 
his service-connected lumbosacral strain with lumbar disc 
disease.  While the Board acknowledges the Veteran's complaints 
of right leg radiculopathy, a separate rating for radiculopathy 
or other neurologic complaints is not warranted.  There is no 
objective medical evidence or diagnosis of radiculopathy, and the 
only opinion of record does not relate the Veteran's right leg 
numbness to his service-connected lumbosacral strain with disc 
disease.   

The Board notes that the Veteran complained of pain and painful 
motion associated with his back disability.  The Board 
additionally observes that the Veteran has objectively 
demonstrated pain during range of motion testing, including 
during the April 2007 VA examination.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (holding that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
Veteran undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Indeed, the VA 
examiner considered such factors at the compensation and pension 
examination, and the Veteran was still able to flex from zero to 
30 degrees.  Thus, DeLuca factors have already been contemplated 
in the currently assigned 20 and 40 percent disability 
evaluations, and a separate rating under DeLuca would involve 
compensating the Veteran twice for his functional limitations in 
violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  
Therefore, a higher rating under the criteria of DeLuca is not 
warranted.  

In cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral for an 
extraschedular rating as outlined in 38 C.F.R. § 3.321(b)(1) is 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

There is medical evidence in the file that the Veteran had to 
take time off work as a teacher after a L4-L5 and L5-S1 
transforaminal interbody fusion in May 2010.  In an August 2010 
VAMC treatment note, the Veteran's physical therapist stated that 
he was status post surgery, and returning to work would  be 
difficult at that time due to symptoms of limited range of motion 
and pain.  However, the August 2010  VA examiner stated that the 
Veteran was still healing from the surgery, and his pain 
complaints could be expected to improve as he continues to heal.  
The evidence does not show that the Veteran was unable to 
continue his employment altogether after his convalescent period, 
which is referred to the RO above.  The record does  not 
establish that the Veteran's low back disorder presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render inapplicable the 
application of the regular schedular standards.  A referral for 
extra-schedular consideration is not warranted.  

The Board finds the staged 20 and 40 percent ratings currently 
assigned to be appropriate.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to a rating in excess of 20 
percent prior to March 18, 2005 and 40 percent thereafter for his 
service-connected disability of the thoracolumbar spine.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  







ORDER

1.  Prior to March 18, 2005, entitlement to a rating in excess of 
20 percent for lumbosacral strain with lumbar disc disease is 
denied.  

2.  From March 18, 2005, entitlement to a rating in excess of 40 
percent for lumbosacral strain with lumbar disc disease is 
denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


